Citation Nr: 9920705	
Decision Date: 07/27/99    Archive Date: 08/03/99

DOCKET NO.  95-04 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for residuals of fracture L3, lumbar diskectomy and fusion 
for degenerative disc disease L2-3.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel





INTRODUCTION

The veteran served on active duty from January 1977 to 
September 1992.
 
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a 
June 1993 decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Francisco, California.  
Subsequently, the veteran relocated to an area represented by 
the RO in Phoenix, Arizona.

Based on statements of the veteran's representative in a July 
1999 informal hearing presentation, it appears that the 
veteran is raising the issue of entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1998) as 
to the service-connected disability on appeal.  The question 
of extraschedular consideration has been determined to be a 
separate issue from the issue of a schedular rating 
evaluation.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  This issue has not been adjudicated by the RO and 
the Board finds that there is nothing in this record 
suggesting that there are manifestations of the service 
connected disability causing frequent hospitalization or 
marked interference with employability that would raise a 
question as to whether consideration of an extraschedular 
rating is warranted.  The claim by the representative is 
referred to the originating agency for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.  

2.  Competent and probative evidence demonstrates that the 
veteran's residuals of fracture L3, lumbar diskectomy and 
fusion for degenerative disc disease L2-3 are manifested by 
no more than moderate limitation of motion and moderate 
recurring attacks of intervertebral disc syndrome (IDS); but 
without objective evidence of severe limitation of motion, 
severe lumbosacral strain, or severe IDS.

3.  Competent and probative evidence shows that the veteran's 
residuals of fracture L3, lumbar diskectomy and fusion for 
degenerative disc disease L2-3 do not represent a 
demonstrable deformity of the vertebral body.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
residuals of fracture L3, postoperative lumbar diskectomy and 
fusion for degenerative disc disease L2-3 have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5285, 
5292, 5293, 5295 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  Service medical records reflect the veteran 
consistently presented with complaints of lower back pain 
with radiation to the right leg while in service.  Multiple 
resonance imaging (MRI) was performed in May 1992, which 
service physicians interpreted as showing mild intervertebral 
disc space narrowing at L2-3, with mild posterior broad-based 
disk bulge at the same disk level.  MRI in 1992 did not 
indicate nerve root impingement.  

A June 1992 surgical report indicated an abnormality of the 
L2-3 disk with a distortion of the end plates adjacent to 
that disk which "possibly" reflected an old fracture.  The 
surgical report noted that the veteran's lower back pain was 
localized to the L2-3 disk level, but that nonoperative 
therapy had not satisfactorily resolved his lower back pain.  
Surgery was performed on June 3, 1992, during which the 
veteran underwent L2-3 diskectomy and posterior lumbar 
innerbody fusion, with bilateral-lateral fusion of L2-3 using 
a right iliac crest bone graft and orthopedic plates with 
screws.

The veteran filed his application for VA compensation in 
October 1992, and presented for a VA compensation and pension 
examination on December 4, 1992. He complained of continued 
mild pain and left-sided numbness around the lumbosacral 
area.  The veteran reported that the pain seldom required 
medication.  Range of motion limitation was found as follows:  
back flexion to 50 degrees; lateral flexion to 30 degrees; 
extension to 30 degrees, and straight leg to 30 degrees 
bilaterally.  No weakness of the lower  extremities was noted 
and the veteran could walk well.  Deep tendon reflexes, knee 
jerks, and ankle jerks were within normal limits.  
Neurological examination again showed the deep tendon 
reflexes were within normal limits.  His muscle power was 
found to be 5/5 in the lower extremities.

During a December 1992 VA compensation and pension 
examination, it was noted that the veteran stood with a level 
pelvis and a straight spine with a normal lumbar lordosis.  
He moved a "little slowly" but without guarding of his low 
back.  A nontender post surgical scar was noted.  No muscle 
spasm was noted.  Forward bending was with fingertips to mid-
thigh.  Lateral bending was approximately 20 degrees to 
either side, estimated at approximately 50 percent of normal.  
Extension was found to be entirely inhibited.  Knee and ankle 
jerks were active and equal bilaterally.  The veteran 
performed heel and toe walking without evidence of 
differential weakness.  Diagnosis was status following the 
diskectomy and fusion, with moderate symptoms.

In June 1993, the RO granted service connection for residuals 
of fracture L3, lumbar diskectomy and fusion for degenerative 
disc disease L2-3.  A disability rating of 20 percent was 
assigned under 38 C.F.R. § 4.71a, Diagnostic Codes 5292 and 
5293.  The veteran appealed in June 1994, alleging that the 
severity of his service connected disability warranted a 
disability rating in excess of 20 percent.

Pursuant to his disagreement with the 20 percent disability 
rating, the veteran was afforded further VA examination.   
The veteran's claims file was reviewed by the VA examiner 
during a February 10, 1997 compensation and pension 
examination.  The veteran reported he took aspirin or 
Tylenol, but no prescription medication for his back.  He 
worked full time in a desk job.  He stated he experienced 
lower back pain "about three to four days a week."  The 
veteran stated he was experiencing some discomfort in the 
right lower extremity "only if he sits over about two 
hours[,]" with the pain located in the back of his right 
thigh.  He reported that he has had no numbness or tingling 
anywhere, but felt some pain in the lower back region if he 
has a "really hard cough or sneeze."  The examiner noted 
that the veteran had no history of incoordination, weakness, 
or fatigue.  

Examination showed that the veteran had a normal gait.  He 
was able to rise up on his heels and toes, but complained of 
some pulling in the lower back region when he rose up on his 
heels.  Measured range of motion of the lower back was noted 
as follows:  flexion 60 degrees, extension 25 degrees; 5 
degrees bending right and left, 20 degrees each; all with 
complaints of some pulling at the extreme of motion.  Neither 
postural abnormalities nor deformities were found.  The VA 
examiner found no muscle spasm about the lower back or hip-
girdle regions.  Slight tenderness was noted in the left 
paralumbar musculature and right posterior suprailiac spine 
region, otherwise none.  There was some complaint of 
discomfort on percussion, midline lumbar spine.  Straight leg 
raising was negative on the left; on the right at 80 degrees 
with complaint of some pulling in the back of the right 
thigh.  Muscle strength was found to be normal except for a 
slight give-way weakness of the right quadriceps.  Diagnosis 
was status post diskectomy and fusion L2-3, with no evidence 
found that the veteran had ever suffered a fracture of L3.  
The VA examiner noted that, "with respect to any pain or 
potential flare-ups, which [the veteran] does not actually 
describe, this will be totally subjective and not able to 
[be] estimate[d] in terms of additional degrees of range of 
motion potential loss."

X-ray examination in February 1997 demonstrated minimal upper 
lumbar levoscoliotic curvature.  The orthopedic plate and 
screws appeared "fairly well in place" with incipient 
fibrous and bony fusion at the L2 and L3 disc level.  
Anterior spur formation was noted involving the L5 vertebra.  
No other localizing signs of bone or soft tissue 
abnormalities were observed.  Impression was status post 
lumbar spine fusion, L2-3 level.

During a VA examination on February 11, 1997, the veteran 
recounted that his back pain had been chronic "off and on" 
since military service, and that the pain radiated down 
behind the right thigh between the knee and the hip joint.  
He stated that the pain gets worse if he sits or walks for a 
long time, but that it did not affect his left leg.  The 
veteran reported that he is bothered by the pain most of the 
time, but did not recount either a history of weakness or 
paralysis in his upper or lower extremities, or a history of 
numbness or tingling.  

The examination showed some bilateral mild spinal tenderness, 
with extension and flexion of the back somewhat limited.  
Straight leg raising was approximately 30 degrees on the 
right side, and approximately 75 degrees on the left side.  
Strength was noted as 4/5 bilaterally at the hip.  Knee 
flexion and extension is 4+/5 on the left side, 4/5 on he 
right side.  Plantar flexion was equal.  There was no wasting 
found of the calf muscle, and the knee to heel test was 
unremarkable.  The veteran did complain of some pain when 
walking tandem and toe.  Knee jerks were noted at 2+, ankle 
jerks 1+, and plantar was downgoing.  Pin, touch and 
vibration sensory examination was unremarkable, and no muscle 
wasting was found.  Impression was status post low back 
surgery with diskectomy at L2-3 with fusion and plate 
insertion with some residual pain and mild disability without 
any evidence of definite neurological signs. 

Neuromuscular electrodiagnosis, performed on February 17, 
1997, showed "low normal" right peroneal and tibial nerve 
conduction velocities, and normal ankle motor latencies.  
Electromyography was reported as "abnormal," showing 
partial denervation in the right low paraspinal muscles only.  
The impression of the interpreting physician was "compromise 
right posterior primary ramus-lumbar."

In a late February 1997 addendum, an examiner reviewed the 
electrodiagnostic studies and X-ray findings and concluded 
that X-rays showed surgical residuals, the EMG mild 
denervation of the low paraspinal muscles and normal nerve 
conduction velocities.   

Legal Criteria and Analysis.  A claim for an increased rating 
is generally regarded as a new claim and is subject to the 
well-groundedness requirement.  Proscelle v. Derwinski, 2 
Vet. App. 629, 631 (1992).  In order to present a well-
grounded claim for an increased rating of a service-connected 
disability, the veteran need only submit competent testimony 
that symptoms, reasonably construed as related to the 
service-connected disability, have increased in severity 
since the last evaluation.  Id. at 631-632; Jones v. Brown, 7 
Vet. App. 134, 138 (1994).  The veteran has asserted that the 
residuals of a fracture L3, and of a lumbar diskectomy and 
fusion for degenerative disc disease L2-3, are more disabling 
than contemplated by the current evaluation, and thus the 
Board finds that his claim of increasing severity of his 
service-connected spinal disorder establishes a well-grounded 
claim for an increased evaluation.  See Proscelle, 2 Vet. 
App. at 631.  

A claim placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved is an 
original claim as opposed to a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The issue of 
entitlement to a rating in excess of 20 percent for a spinal 
disability is just such a case.  In such cases, separate 
ratings may be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  Id. 
at 126.  On the other hand, where entitlement to compensation 
has already been established, the appellant's disagreement 
with an assigned rating is a new claim for an increase based 
on facts different from a prior final claim.  Suttman v. 
Brown, 5 Vet. App. 127, 136 (1993).  Having reviewed the case 
at hand, the Board is satisfied that the RO considered all 
evidence relevant to the rating criteria as to the issue on 
appeal.  Although the RO characterized this issue as an 
"increased rating," the adjudicative considerations set 
forth in Fenderson, supra, were satisfied by the RO's 
adjudicative process.

The veteran has been afforded several examinations in 
relation to this claim and the RO has obtained the veteran's 
service medical records and reports generated by VA 
examinations.  There does not appear to be any pertinent 
evidence that is not of record.  Thus, the Board finds that 
VA has fulfilled its duty to assist the veteran in developing 
the facts pertinent to his claim.  No further assistance to 
the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1998).  
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).
 
The veteran's disability, however, must be reviewed in 
relation to its history.  38 C.F.R. § 4.1 (1998).  Other 
applicable, general policy considerations are: interpreting 
reports of examination in light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability, 38 C.F.R. § 4.2 (1998); resolving any 
reasonable doubt regarding the degree of disability in favor 
of the claimant, 38 C.F.R. § 4.3 (1998); where there is a 
question as to which or two evaluations apply, assigning a 
higher of the two where the disability picture more nearly 
approximates the criteria for the next higher rating, 38 
C.F.R. § 4.7; and, evaluating functional impairment on the 
basis of lack of usefulness, and the effects of the 
disability upon the person's ordinary activity, 38 C.F.R. § 
4.10; Schafrath, 1 Vet. App. 589.  In any case, with 
particular regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The Board notes that in assigning an appropriate rating, the 
policy against "pyramiding" of disability awards enumerated 
by 38 C.F.R. § 4.14 (1998) must be considered.  In other 
words, while several diagnostic codes may apply in the 
instant case, "the rating schedule may not be employed as a 
vehicle for compensating a claimant twice (or more) for the 
same symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  In this 
context, VAOPGCPREC 36-97 (December 12, 1997) noted that 
Diagnostic Code 5293 involves loss of range of motion because 
the nerve defects and resulting pain associated with injury 
to the spine may cause limitation of motion.  A claimant, 
however, could not be rated under DC 5293 based upon 
limitation of motion and also be rated under another code 
based on limitation of motion such as Diagnostic Code 5292, 
because to do so would constitute pyramiding.  

Pursuant to the criteria set forth in 38 C.F.R. § 4.71a, 
Diagnostic Code 5285, which pertains to residuals of a 
fracture of vertebra, a 100 percent rating is warranted if 
the residuals manifest cord involvement, being bedridden, or 
requiring long leg braces.  Without cord involvement; 
abnormal mobility requiring neck brace (jury mast) warrants a 
60 percent rating.  Id.  In other cases VA must rate in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of vertebral 
body.

Pursuant to the criteria set forth in 38 C.F.R. § 4.71a, 
Diagnostic Code 5292, pertaining to limitation of motion of 
the lumbar spine, a 40 percent rating is warranted when 
limitation is severe; and a 20 percent rating is warranted 
when limitation is moderate.  

Pursuant to the criteria set forth in 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, a 60 percent rating is warranted for 
intervertebral disc syndrome (IDS) when it is pronounced; 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of diseased disc, with little intermittent relief.  A 
40 percent rating is warranted for intervertebral disc 
syndrome when it is severe; recurring attacks, with 
intermittent relief.  Id.  A 20 percent rating is warranted 
when said disability is moderate; with recurring attacks.  
Id. 

Pursuant to the criteria set forth in 38 C.F.R. § 4.71a, 
Diagnostic Code 5295, pertaining to lumbosacral strain, a 40 
percent disability rating is warranted when lumbosacral 
strain is severe; with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteoarthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  A 20 percent evaluation is warranted for 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  Id.

In the instant case, the record reflects that the veteran is 
presently assigned a 20 percent disability rating under the 
rating criteria for intervertebral disc syndrome.  As noted 
above, a higher rating may be assigned for this disability 
when the intervertebral disc syndrome is shown to be severe 
with recurring attacks and only intermittent relief, or when 
the disorder is pronounced with persistent symptoms 
compatible with sciatic neuropathy, characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.  

As shown above, recent VA medical examinations found no 
significant findings of bone or soft tissue abnormalities; 
and neither postural abnormalities nor deformities were 
found.  The veteran has a history of intermittent lower back 
pain described as mild in December 1992 and as occurring 
approximately three to four days a week in February 1997.  On 
the later date, he stated that although he was experiencing 
some discomfort in the right lower extremity if he sits for 
an extended period of time, he has had no numbness or 
tingling anywhere. 

Recent objective examinations showed that the veteran had a 
normal gait, but experienced some pulling in the lower back 
region when he rose up on his heels. Range of motion of the 
veteran's lower back was found to be somewhat limited.  In 
December 1992, flexion was to 50 degrees, extension to 30 
degrees, and lateral flexion to 30.  In February 1997, motion 
was to 60 degrees flexion, 25 degrees extension, 20 degrees 
bending right and left.   Complaints of some "pulling" were 
noted at the extremes of motion.  The Board concludes that no 
more than moderate limitation of motion had been demonstrated 
on recent testing.  VA examiners found no muscle spasm about 
the lower back or hip-girdle regions.  Although slight 
tenderness was noted in the left paralumbar musculature and 
right posterior suprailiac spine region, no other significant 
tenderness has been noted.

Straight leg raising has most recently been found as 
approximately 30 degrees on the right side, and approximately 
75 degrees on the left side.  Strength was unimpaired in 
December 1992.  In February 1997, it was noted as 4/5 
bilaterally at the hip.  Knee flexion and extension is 4+/5 
on the left side, 4/5 on he right side.  Knee jerks were 
noted at 2+, ankle jerks 1+.  Pin, touch and vibration 
sensory examination was unremarkable.  No muscle wasting was 
found, and muscle strength was found to be normal except for 
the slight "give-way" weakness of the veteran's right 
quadriceps.  Significantly, the medical examinations 
throughout the history of the veteran's spinal disability do 
not reflect a history of incoordination, weakness, or 
fatigue.

Although the evidence includes the veteran's subjective 
reports of back pain and pain on motion, the Board finds that 
the objective medical findings fall far short of 
demonstrating severe intervertebral disc syndrome with 
recurring attacks and only intermittent relief.  While the 
veteran has invertebral disc disease, there is no evidence of 
weakness, muscle atrophy or other neurological findings 
suggestive of a severe or pronounced disability.  The record 
contains an explicit medical finding in February 1997 that 
there is no evidence of a definite neurological sign.  
Therefore, the Board finds that the veteran's back disorder 
is appropriately rated at 20 percent for intervertebral disc 
syndrome, including consideration of pain on use and 
limitation of function.  See 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Code 5293.

The Board notes that the medical evidence clearly shows that 
the veteran has degenerative disc disease and limited lumbar 
spine motion.  However, despite the recent examinations 
showing limited lumbar spine motion and subjective complaints 
of pain in all motions, there has been no competent and 
probative evidence confirming the presence of objective signs 
of functional loss due to pain beyond that contemplated by 
the currently assigned rating.  The Board finds that there is 
simply no evidence of weakness, deformity, atrophy, or other 
signs of disability greater than the impairment recognized by 
the current evaluation.  Therefore, as the competent and 
probative evidence demonstrates degenerative changes with 
moderate disability, the Board finds that a rating higher 
than 20 percent is not warranted for limitation of motion of 
the lumbar spine, including consideration of pain on use and 
functional impairment.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5292.  

Additionally, there is no medical evidence of record showing 
any indication that the veteran's residuals of fracture L3, 
lumbar diskectomy and fusion for degenerative disc disease 
L2-3 represent a demonstrable deformity of his vertebral 
body.  Therefore, an additional or separate rating for 
demonstrable deformity of a vertebral body is not warranted.  
See 38 C.F.R. §§ 4.14, 4.71a, Diagnostic Code 5285.  Nor does 
the record demonstrate symptoms comparable to severe 
lumbosacral strain under Diagnostic Code 5295 with listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position or loss of lateral bending with osteoarthritic 
changes or abnormal mobility on forced motion.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
After reviewing the veteran's disability in relation to its 
history, the Board finds that the competent and probative 
evidence of record does not tend to establish that the 
veteran has a medical history of severe intervertebral disc 
syndrome; characterized by persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with intermittent relief, which would warrant a 40 percent 
disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 
5293.  Since the residuals of fracture L3, lumbar diskectomy 
and fusion for degenerative disc disease L2-3 do not meet the 
criteria for a 40 percent rating, it is axiomatic that the 
Board also finds that the residuals of the veteran's spinal 
disability do not meet the criteria for a 60 percent rating.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter "the Court"), stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. 
App. at 54).

The Board, for the reasons set forth above, and in accordance 
with the provision of 38 U.S.C.A. § 7104 (West 1991 & Supp. 
1998), concludes that the symptoms manifested by the 
veteran's spinal disability are consistent with the 20 
percent rating currently assigned, and that the preponderance 
of the evidence is against the assignment of an evaluation in 
excess of 20 percent.  The evidence is not in relative 
equipoise, and the disability picture, as discussed above, 
does not approximate the criteria for a higher rating.  
Accordingly, the provisions of 38 U.S.C.A. § 5107(b) and 38 
C.F.R. §§ 4.3, 4.7 (1998) are not for application.


ORDER

Entitlement to a disability rating in excess of 20 percent 
for residuals of fracture L3, lumbar diskectomy and fusion 
for degenerative disc disease L2-3 is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

